—In an action to recover the proceeds of a life insurance policy, the *601plaintiff appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated November 10, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint and denied her cross motion to strike the defendants’ answer for failure to comply with discovery demands.
Ordered that the order is affirmed, with costs.
In an action to recover the proceeds of a life insurance policy, the Statute of Limitations begins to run upon the death of the insured (see, e.g., Continental Cas. Co. v Stronghold Ins. Co., 866 F Supp 143, 145, n 1, affd 77 F3d 16; Shaw v Union Mut. Life Ins. Co., 91 Misc 2d 64; see also, Stewart v Penn Mut. Life Ins. Co., 266 App Div 617, 619, affd 293 NY 674). Such a rule comports with the reasoning that in, at least, certain types of insurance, a cause of action accrues immediately upon the happening of the loss insured against, because that is when a claim may be brought and the proceeds of the policy are due (see, e.g., Continental Cas. Co. v Stronghold Ins. Co., supra, at 20). Accordingly, because Joseph Gallo died on December 1, 1988, his wife had until December 1, 1994, to sue for the proceeds of his life insurance policy, and the instant action, commenced in July 1996, is time-barred.
The plaintiff’s remaining contentions are without merit. Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.